OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  OFFlCJ&!L0Bl»ffeS§L ST£TION' A.u.s.mj£XAs 7US! Postage» rtney bowes
                                                  OT
                              OF TEXAS
                          ^TY FOR        ,        o


                          GrEUSE         i                           ZIP 78701
                                                                     02 1W
                                               a. u.                 0001401623 JUN. 12. 2015
6/10/2(                 £7              ' ^  4-